Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-11, 14-15, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (JP2014040572A) in view of Yoshishada et al (JP2007256802A). Both Cha and Yoshida are read from their respective English machine translations.
With regards to claims 1 and 9, Cha discloses a nano-phosphor sheet (i.e., color conversion film) comprising, a base film of nanocrystal phosphor 50 (i.e., color conversion layer), a substrate layer 60 located on the nanocrystal phosphor layer 50, an additional substrate layer 60 (i.e., optical film comprising a first transparent substrate), and a matte layer 70 located on the additional substrate layer 60, as dictated in the modified figure on the following page (claim 1; para. [0022] and [0052]-[0053]; Fig. 1). Although not depicted in the modified figure, the base film 50 is covered on opposite surfaces with silicon-oxide based barrier material (i.e., barrier layer) (para. [0022]-[0023] and [0068]). Adjacent the barrier material layers would then be a substrate layer 60, which is made of polyethylene terephthalate, a material according to the present specification which has transparency (para. [0012]). In addition, the matte layer 70 includes irregularities (para. [0053]). The barrier layer is furthermore expected to reduce the infiltration of air moisture to the color conversion layer, as it is made of silica (i.e., a material 
Cha does not appear to disclose the barrier composite layer as arranged and adhered to with an adhesive layer on a surface opposite to the matte layer side of the first transparent film substrate. Cha does not appear to disclose the matte layer as having a coefficient of static friction not larger than 3  and less than 0.3 and a maximum height roughness Rz of not less than 0.05 microns but not larger than 8 microns.
Yoshishada discloses an optical article having at least one optical sheet containing a transparent substrate and at least one diffusion sheet, of which one pair of optical sheet and diffusion sheet constitutes a barrier composite layer (i.e., the optical sheet is a transparent substrate, and the diffusion sheet is a barrier layer since it is scratch resistant) and another pair of optical sheet and diffusion sheet constitute a matte layer and transparent film (i.e., the diffusion sheet in this pair constitutes a matte layer since it diffuses light) (Yoshishada: Abstract; para. [0001] and [0005]; claim 1). The layers of the optical article are disclosed as adhesively laminated alternately in succession (Yoshishada: para. [0019]). Further regarding the claimed configuration, Yoshishada notes that the material comprises “at least one optical sheet” and “at least one diffusion sheet,” of which there would be at least one barrier layer (i.e., diffusion sheet) arranged on one side of an optical sheet (i.e., optical film) (See above discussion). Due to the alternating configuration, there would also be at least one barrier layer opposite the matte layer side of the first transparent film.
The diffusion sheet (i.e., includes the matte layer) has a coefficient of static friction of 0.25 or less (Yoshishada: para. [0007]). Although Yoshishada does not expressly disclose a maximum height surface roughness of not less than 0.05 microns and not larger than 8 microns, Yoshishada discloses a ten-point average surface roughness of 5 microns or less (Yoshishada: para. [0007]). Based on the open 
Yoshishada and Cha are analogous art because they are related to the same field of endeavor of display devices having matte layers to provide light diffusion. One of ordinary skill in the art would have found it obvious to have used the films of Yoshishada for the optical diffusing layer of Cha (i.e., thereby resulting in a barrier composite layer arranged and adhered to with an adhesive layer on a surface composite to the matte layer side of the first transparent film substrate, in order to provide protection from scratches while also providing condensation of light, thereby increasing the luminance of the resulting display (Yoshishada: para. [0002] and [0005]). One of ordinary skill would have additionally found it obvious to have selected from the coefficient of friction range and roughness range of Yoshishada, in order to provide improved scratch resistance (Yoshishada: para. [0007]). The ranges of Yoshishada overlap the claimed ranges. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
Further regarding the claimed fine particles of the matte layer, the light diffusion layer (i.e., matte layer) of Yoshishada contains binder resin and particles, wherein the particles have a size of less than 100 microns (para. [0013]). One of ordinary skill would have found it obvious to select the composition of Yoshishada for the matte layer in order to provide improved scratch resistance (Yoshishada: para. [0007]). The range of Yoshishada overlaps the claimed range of not less than 0.5 microns and not larger than 10 microns. In addition, the range of Yoshishada includes fine particles, since the claim defines particles as having a size of not less than 0.5 microns and not larger than 10 microns, and the range of Yoshishada overlaps the range of claim 2. Instances of overlapping ranges 
With regards to the recitation that the claimed coefficient of friction is with respect to an outer surface of a matte layer opposite to a surface of the matte layer facing the first transparent film, Yoshishada teaches the integration of more than one lens sheet and more than one diffusion sheet (Yoshishada: para. [0007]). It is noted that this leads to an alternating laminate structure in which a diffusion sheet has lens sheets on both of its surfaces, and therefore, in such an instance, a person of ordinary skill would have found it obvious to have included a roughened surface on both sides of the diffusion sheet.
	With regards to claims 5 and 6, Yoshishada notes that the material comprises “at least one optical sheet” and “at least one diffusion sheet,” of which there would be at least one barrier layer (i.e., diffusion sheet) arranged on one side of an optical sheet (i.e., optical film) (See above discussion). Due to the alternating configuration, there would also be at least one barrier layer on the opposite side of the optical film (See above discussion). Selection of multiple optical sheets and diffusion sheets would have been obvious in order to improve scratch resistance (Yoshishada: para. [0007]).
	With regards to claim 7, the barrier layer further contains silica, which is conventionally known as SiO2 (See above discussion).
With regards to claim 10, forming the barrier layer as a vacuum deposited thin film layer constitutes product-by-process language. A product claim does not depend on its method of production, but rather only on the structure implied by the method steps surrounding its production. See MPEP 2113. In the present case, the barrier layer of Sha and Yoshishada is a thin film layer, in accordance with the structure implied by the present claim.
With regards to claim 11, forming the barrier layer by vacuum deposition or sputtering constitutes product-by-process language. A product claim does not depend on its method of production, 
With regards to claims 14-15, the matte layer of Yoshishada contains a polymethyl methacrylate resin (i.e., an acrylic resin), which is a transparent resin according to the present specification, though it is not clear how the color conversion film of Yoshishada and Cha would be able to function if the binder resin were not transparent (Yoshishada: para. [0026]). One of ordinary skill would have found it obvious to select the composition of Yoshishada (which includes the transparent resin) for the matte layer in order to provide improved scratch resistance (Yoshishada: para. [0007]).
With regards to claim 18, Yoshishada teaches selection of 1-1000 parts mass of particles per 100 parts mass resin, which one of ordinary skill would have selected from in order to ensure that light diffusion is achieved, but also that the particles may be dispersed (Yoshishada: para. [0027]). This range corresponds to a mass percent range of 0.99% to 90.9% (1 part particles / (100 parts resin + 1 part particles = 0.0099 or 0.99%; 1000 part particles / (100 parts resin + 1000 part particles = 0.909 or 90.9%; note that the only materials present in the matte layer composition are resin and particles, making it possible to calculate the mass percent of particles based on total solid content). This range overlaps the claimed range of 5 mass % to 50 mass %. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
With regards to claim 20, the color conversion layer comprises core-shell nanometer-sized semiconductor crystal (i.e., core-shell nanocrystal) (Cha: para. [0049]).
With regards to claim 22, the light diffusion layer (i.e., matte layer) of Yoshishada contains binder resin and particles, wherein the particles have a size of less than 100 microns (para. [0013]). One of ordinary skill would have found it obvious to select the composition of Yoshishada for the matte layer in order to provide improved scratch resistance (Yoshishada: para. [0007]). The range of Yoshishada .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of Yoshishada as applied to claim 1 above, and in further view of Atherton et al (US 5,312,671 A).
	With regards to claim 3, Sha and Yoshishada teach an optical article as applied to claim 1 above. However, Sha and Yoshishada do not appear to teach the inclusion of a quaternary ammonium salt in a matte layer.
	Atherton discloses an antistatic matte film containing a quaternary ammonium salt (Atherton: abstract; col. 2, lines 18-28). Atherton envisages using the film as a clear, translucent or opaque film (Atherton: col. 3, lines 47-50). Atherton notes that selection of specific quaternary ammonium salts provides antistatic properties without drawbacks known in the art, such as discontinuities (Atherton: col. 2, lines 18-28). Atherton is considered analogous art in that it is drawn to the same field of endeavor of transparent matte films. However, Atherton is also reasonably pertinent to the present invention as it discloses the selection of a quaternary ammonium salt to produce specific surface characteristics, such as antistatic effects and reduced surface resistance (Atherton: abstract). One of ordinary skill in the art would have found it obvious to have incorporated the quaternary ammonium salt of Atherton into the matte layer of Sha and Yoshishada, in order to provide an antistatic effect (Atherton: col. 2, lines 18-28).






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of Yoshishada as applied to claim 1 above, and in further view of Shimizu et al (JP2014145902A). Shimizu is read from an English machine translation.
	With regards to claim 4, Yoshishada and Sha teach an optical article as applied to claim 1, wherein the optical article has a light diffusing layer containing metal oxide particles (See above discussion). Yoshishada and Sha do not disclose the layer as having a surface resistance value of not larger than 1 x 1013 ohms per square.
	Shimizu teaches a sheet comprising a matte layer which includes metal oxide particles to achieve a surface resistivity of less than 1 x 1012 ohms per square (Shimizu: para. [0057]). Yoshishada, Sha, and Shimizu are analogous art because they are related to the same field of endeavor of matte layers for display devices. One of ordinary skill would have found it obvious to have adjusted the particle load of Yoshishada and Sha, such that the matte layer had a surface resistance value of less than 1 x 1012 ohms per square in order to impart an antistatic effect, thereby preventing the adherence of foreign matter during the construction of the optical article (Shimizu: para. [0057]).










Response to Arguments
Applicant's arguments filed November 23rd, 2020, have been fully considered but they are not persuasive.
Applicant has amended claim 1 to recite “an outer surface of the matte layer, which is a surface of the matte layer opposite to a surface of the matte layer facing the first transparent film.” However, this amendment does not appear to overcome the prior art, as Yoshishada teaches inclusion of lens sheets on both sides of a diffusion sheet (essentially, alternately laminated structure). As a person of ordinary skill would include such a roughness, therefore, on any side facing a lens sheet, a person of ordinary skill would contemplate the inclusion of the taught roughness on both sides of the diffusion sheet.
Applicant’s arguments with respect to the rankings “A,” “B,” and “C” have been considered and are found persuasive. Applicant has established the results implied by such rankings. However, the Examiner notes that the results are not commensurate in scope with the present claims. There does not appear to be any data for particle sizes below 0.5 microns, and therefore, it is not clear how the argued unexpected results are commensurate with the claimed endpoint of 0.5 microns. Similarly, data including both particles and a maximum height roughness below 0.05 microns is not provided, and data at a maximum height roughness of 8 is not provided.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783